 

(FILED: KINGS, COUNTY CLERK 08/20/2020 04:03 PM INDERSNO. 515417/2020
NYSCEF B6S.WO. 1 us : RECEIVED NYSCEF: 08/20/2020

 

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
X SUMMONS
ELKIN CHICA Index No.:
Plaintiff,
~against- The basis of venue is:

Location of accident
CITNALTA CONSTRUCTION CORP.

Defendant. Plaintiff designates KINGS
County as the place of trial.

 

To the above named Defendant:

You are hereby summoned to answer the complaint in this action, and to
serve a copy of your answer, or, if the complaint is not served with this summons, to
serve a notice of appearance on the Plaintiffs attorney within twenty days after the
service of this summons, exclusive of the day of service, where service is made by
delivery upon you personally within the state, or, within 30 days after completion of
service where service is made in any other manner. In case of your failure to appear
or answer, judgment will be taken against you by default for the relief demanded in
the complaint.

DATED: New York, New York

August 13, 2020
Yours, 6 /

antierorne J, GORAYEB
GORAYEB & § ASSOCIATES, P.C.
Attorney for Plaintiff

ELKIN CHIGA

100 Williany Street, Suite 1900
New York,JNew York 10038
(212) 267/9222/A10976 ~ LL/FH

 

1 of 10

 

 
    

FILED: KINGS 20 Page 2 of AEG O8SP 1s417/2020
NYSCEF pCc. NO. 1 Ss RECEIVED NYSCEF: 08/20/2020

 

DEFENDANT’S ADDRESS:

CITNALTA CONSTRUCTION CORP.
1607 Locust Avenue
Bohemia, NY 11716

Law Offices
GORAYER & ASSOCIATES, PC,
700 WILLIAM STREET
NEW YORK, NEW YORK 10038

2 of 10

 

 
 

 

(FILED: KINGS) COUNTY CLERK 08/20/2020 04:03 PM TNDBSTNO. 515417/2020
NYSCEF DOe. NO. 1 s RECEIVED NYSCEF: 08/20/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

Xx
ELKIN CHICA
Plaintiff, VERIFIED COMPLAINT
-against-
CITNALTA CONSTRUCTION CORP. index No,:
Defendant.
xX

 

Piaintiff, ELKIN CHICA, by his attorney, GORAYEB & ASSOCIATES, P.C.,
complaining of the defendant, respectfully alleges, upon information and belief, as
follows:

1. That at all times hereinafter mentioned and prior thereto and on, or prior to July
24, 2020, plaintiff was and still is a resident of the State of New Jersey, County
of Bergen.

2. That this action falls within one or more of the exemptions set forth in CPLR
§1602.

3. That at all times hereinafter mentioned, the defendant, CITNALTA
CONSTRUCTION CORP (hereinafter "CITNALTA"), was and still is a domestic
corporation organized and existing under and by virtue of the Laws of the State
of New York.

4, That at all times hereinafter mentioned, CITNALTA, was and still is a

partnership organized and existing under and by virtue of the Laws of the State

of New York.
Law Offices 5. That at all times hereinafter mentioned, and upon information and belief,
GORAYES & ASSOCIATES, P.C.
ew vont new vor 10008 CITNALTA, was and still is a foreign corporation authorized to do business

under and by virtue of the Laws of the State of New York.

3 of 10

 

 
 

 

(FILED: KINGS, COUNTY CLERK 08/20/2020 04:03 PM INDEXYNO, 515417/2020
NYSCEF BOE. NO. 1 uo : RECEIVED NYSCEF: 08/20/2020

6. That at all times hereinafter mentioned, and upon information and belief,
CITNALTA, maintained a principal piace of business in Suffolk County, State of
New York with its principal place of business at 1601 Locust Avenue, Bohemia,
NY 11716.

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF THE PLAINTIFF ELKIN CHICA

7. Plaintiff, ELKIN CHICA, repeats, reiterates and realleges each and every
allegation contained in paragraphs "1" through "6" together with the same force
and effect as though same were more fully set forth at length herein.

8, That on July 24, 2020, CITNALTA, owned the property located at 345 Adams
Street, Brooklyn, NY.

9, That on July 24, 2020, CITNALTA, owned a building or structure located at 345
Adams Street, Brooklyn, NY.

10. That on July 24, 2020, CITNALTA operated a building or structure located at
345 Adams Street, Brooklyn, NY.

11. That on July 24, 2020, CITNALTA, maintained a building or structure located at
345 Adams Street, Brooklyn, NY.

12. That on July 24, 2020, CITNALTA, controlled and managed a building and
structure located at 345 Adams Street, Brooklyn, NY.

13. That on or prior to July 24, 2020, CITNALTA, was hired and/or retained to act
as the general contractor and/or construction manager for the construction,
renovation, demolition, repair and/or alteration of premises located at 345
Adams Street, Brooklyn, NY..

14. That on or prior to July 24, 2020, CITNALTA, entered into an agreement and

Law Olfloes
GORAYEB & ASSOCIATES, RC,
400 WILLIAM STREET
NEW YORK, NEW YOAK 10038

contract by which CITNALTA was to provide certain work, labor, services and

material as the general contractor and or construction manager with respect to

 

 

4 of 10
 

 

(FILED: KINGS, COUNTY CLERK 08/20/2020 04:03 PM INDEX NO. 515417/2020
NYSCEF boo. NO. 1 oo * RECEIVED NYSCEF: 08/20/2020

certain construction work, labor and services concerning the construction of the
premises located at 345 Adams Street, Brooklyn, NY,

15. That on or prior to July 24, 2020, CITNALTA entered inio an agreement and
contract by which CITNALTA was to provide certain work, labor, services and
material with respect to certain construction work, labor and services
concerning the construction of the premises located at 345 Adams Street,
Brooklyn, NY.

16. That on or prior to July 24, 2020, CITNALTA retained a contractor to perform
construction, renovation, demolition, painting, repair and/or alteration of 345
Adams Street, Brooklyn, NY.

17. That on or prior to July 24, 2020, CITNALTA retained INTERNATIONAL
ASBESTOS REMOVAL INC (hereinafter “INTERNATIONAL”) to provide work,
labor and/or services at the premises located at 345 Adams Street, Brooklyn,
NY.

18. That at all times hereinafter mentioned, and on, or prior to July 24, 2020,
INTERNATIONAL was hired and/or retained pursuant to a written contract
and/or agreement.

19. That on or prior to July 24, 2020, the Defendant, its agents, servants and/or
employees were engaged in performing construction work, labor and/or
services upon the premises located at 345 Adams Street, Brooklyn, NY.

20. That on July 24, 2020, construction, renovation, demolition, painting, repair
and/or alterations were being performed at 345 Adams Street, Brooklyn, NY.

21, That on July 24, 2020, plaintiff was engaged in the performance of construction,
renovation, demolition, painting, repair and/or alterations at said premises.

GORAYEB  ASSOGITES, PC 22. That the Defendant, its agents, servants and/or employees had the duty to

100 WILLIAM STREET
NEW YORK, NEW YORK 10038 provide the Plaintiff with a safe place to work.

23. That the Defendant, its agents, servants and/or employees had the

 

 

5 of 10
 

 

(FILED: KINGS) COUNTY CLERK 08/20/2020 04:03 PM INDEX NO, 515417/2020
NYSCEF bot. NOG. 1 , ‘ RECEIVED NYSCEF: 08/20/2020

non-delegable duty to see that the work site was kept reasonably safe and free
of dangers and hazards to those workers lawfully thereat.

24. That on July 24, 2020, while plaintiff ELKIN CHICA, was lawfully and carefully
working on a elevated work surface at said premises, he was caused to fall
from said elevated work surface by reason of the negligence of the defendant,
its agents, servants and/or employees in the ownership, operation, direction,
supervision, possession, control, construction, repair, rehabilitation and/or
alteration of the said premises sustaining the injuries hereinafter alleged.

25. That the defendant, its agents, servants and/or employees were negligent,
reckless and careless in the ownership, operation, repair, control, possession,
supervision, direction, construction, inspection, management, renovation,
rehabilitation and/or alteration of the said premises in that they failed to provide
the plaintiff with a safe place to work; failed to provide the plaintiff with a hazard-
free wark place; failed to provide the plaintiff with proper and safe elevated
working surfaces, scaffolds and ladders, so fixed, secured and/or maintained
and braced so as to prevent the plaintiff from falling from same; failed to provide
the plaintiff with proper and approved safety devices so placed, fixed and/or
secured so as to afford proper protection to the plaintiff working thereat; violated
the applicable provisions of the Labor Law of the State of New York, the
Industrial Code of the State of New York and the provisions of the Occupational
Safety & Health Administration as they pertain to construction; failed to inspect
the work areas on the date of the accident and prior thereto to see that the
elevated working surfaces, scaffolds and ladders were safe; and, failed to
provide the plaintiff with any safety devices to prevent plaintiff from falling from

Law Offices ’ ‘
GORAYEB & ASSOCIATES, PC. sald elevated working surfaces, scaffolds and ladders.

100 WILLIAM STAEET
NEW YORK, NEW YORK 10038 26, That the defendant, its agents, servants and/or employees had actual and/or

constructive notice of the dangerous and defective conditions existing upon the

 

 

6 of 10
 

 

(FILED: KINGS, COUNTY CLERK 08726/2020 04:03 PM INDEX NO. 515417/2020
NYSCEF BPoc. NO. 1 ‘ RECEIVED NYSCEF: 08/20/2020

work site.

27. That the accident and the injuries resulting therefrom were caused solely and
wholly by reason of the negligence of the defendant, its agents, servants and/or
employees without any fault, want of care or culpable conduct on the part of the
plaintiff contributing thereto.

28. That by reason of the foregoing, the plaintiff has been rendered sick, sore, lame
maimed and disabled and so remains. That he has been unable to attend to
his usual vocation and activities and that he has been obliged to expend and
will expend in the future, sums of money for medical aid and attention, all to his

damage in an amount that exceeds the jurisdictional limits of all lower courts.

AS AND FOR A SECOND CAUSE OF ACTION
ON BEHALF OF THE PLAINTIFE ELKIN CHICA

29, Plaintiff, ELKIN CHICA, repeats, reiterates and realleges each and every
allegation contained in paragraphs "1" through "28" together with the same
force and effect as though same were more fully set forth at length herein.

30. That on July 24, 2020, there existed in full force and effect within the State of
New York, Sections 200, 240(1), 240(2), 240(3) and 241(6) of the Labor Law of
the State of New York.

31. That defendant had the duty to comply with the provisions of sections 200,
240(1), 240(2), 240(3) and 241(6) of the Labor Law of the State of New York.

32. That said defendant violated Sections 200, 240(1), 240(2), 240(3) and 241(6) of
the Labor Law of the State of New York.

33. That on July 24, 2020, there existed Rule 23 of the Industrial Code of the State

of New York.
Law Ofices 34, That the defendant had the duty to comply with the provisions of Rule 23 of the
GORAYES & ASSOCIATES, RO,
NeW vonte new yori 10008 Industrial Code of the State of New York.

35, That by reason of the negligence of the defendant aforesaid, the defendant

 

 

7 of 10
 

(FILED: KINGS COUNTY CLERK 08/20/2020 04:03 PM INDEX NO, 5E5417/2020
NYSCEF boc. NO, 1 ‘ RECEIVED NYSCEF: 08/20/2020

 

violated Rule 23 of the Industrial Code of the State of New York.

36, That by reason of the foregoing, the plaintiff has been rendered sick, sore,
lame maimed and disabled and so remains. That he has been unable to
attend to his usual vocation and activities and that he has been obliged to
expend and will expend in the future, sums of money for medical aid and
attention, all to his damage in an amount that exceeds the jurisdictional limits of
all lower courts.

WHEREFORE, the plaintiff ELKIN CHICA demands judgment against the
defendant in an amount that exceeds the jurisdictional {mits of all lower courts on each
cause of action, with costs, interest and disbursements.

Dated: New York, New York

August 13, 2020
Yours, ge /

CHRISTOPHER J, GORAYEB
GORAYEB/& ASSOCIATES, P.C.
Attorney for Plaintiff

ELKIN CHICA

100 ‘of Street, Suite 1900

 

New York, New York 10038

(212) 267-9222/File#/A10976 - LLFH

Law Offiess
GORAYES & ASSOCIATES, PC.
100 WILLIAM STREET
NEW YORK, NEW YORK 10038

8B of 10

 

 
 

 

(FILED: KINGS | |COUNTY CLERK 08/20/2020 04:03 PM INDEX NO. 515417/2020
NYSCEF Boc, NO. 1 ' RECEIVED NYSCEF: 08/20/2020

ATTORNEY'S VERIFICATION
CHRISTOPHER J, GORAYEB, an attorney duly admitted to practice
before the Courts of the State of New York, affirms the following to be true

under the penalties of perjury:

| am a member of the law firm of GORAYEB & ASSOCIATES, P.C., attorney
of record for plaintiff, | have read the annexed COMPLAINT and know the contents
thereof, and the same are true to my knowledge, except those matters therein which
are stated to be alleged upon information and belief, and as to those matters |
believe them to be true. My belief, as to those matters therein not stated upon
knowledge, Is based upon facts, records, and other pertinent information contained
in my files. The reason this verification is made by me and not Plaintiff is that
Plaintiff does not reside in the county wherein the attorney for the plaintiff maintains

its offices.
August 13, 2020
Y

CHRISTORHER J. GORAYEB

DATED: New York, New York A | 4

 

Law Officas
GORAYEB & ASSOCIATES, PC,
100 WELLIAM STREET
NEW YORK, NEW YORK 16098

 

 

9 of 10
 

iS

 

Rehan

 

ie
se

 

se

 
